This action arose out of the automobile collision mentioned in the case of Rhodes v. Johnson, ante p. 54, 299 P. 976. Plaintiff recovered a verdict and judgment for damages to his automobile claimed to have been caused by the negligence of the defendant. The defendant has appealed. The two cases were tried together and have been so argued here.
The opinion in that case is controlling in this one and, for the reasons therein given, the judgment in this case is reversed, and the cause remanded with directions to dismiss the action.